DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, corresponding to claims 1-10, 15, and 16, in the reply filed on August 8, 2022 is acknowledged.
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 8, 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The prior art documents submitted by applicant(s) in the Information Disclosure Statement(s) ("IDS") filed on May 26, 2021 have all been considered and made of record (note the attached copy of form(s) PTO/SB/08a).
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Document No. JP 2012-208223 A to Sumitomo Electric Industries (hereinafter “Sumitomo”).  The Sumitomo document was cited in the IDS and included and English translation. 
In re claim 1, Sumitomo discloses an optical fiber unit (10), see Figures 1-2, comprising: 
a first/upper optical fiber ribbon layer that intermittently connects a first plurality of optical fibers (1); 
a second/lower optical fiber ribbon layer that intermittently connects a second plurality of optical fibers (1); and 
interlayer connection parts (2) that intermittently connect the first optical fiber ribbon and the second optical fiber ribbon in a length direction while the first optical fiber ribbon and the second optical fiber ribbon are layered and arranged, wherein 
the first optical fiber ribbon layer and the second optical fiber ribbon layer are layered and arranged such that optical fibers (1) having a same fiber number of the first optical fiber ribbon and the second optical fiber ribbon are aligned in an up-down direction perpendicular to the length direction.  See paragraphs [0016]-[0021] of Sumitomo for further details. 

In re claim 2, as seen in Figures 1(A)-(B) of Sumitomo, the optical fiber (1) in an end part of the first optical fiber ribbon layer and the optical fiber (2) in an end part of the second optical fiber ribbon layer are connected by the interlayer connection parts (2).

In re claim 3, as seen in Figures 1(A)-(B) of Sumitomo, each of the first optical fiber ribbon layer and the second optical fiber ribbon layer is configured with N or 2 optical fibers, and the interlayer connection parts (2) that connect the first optical fiber in the first optical fiber ribbon layer to the first optical fiber in the second optical fiber ribbon layer and the interlayer connection parts (2) that connect the N-th optical fiber in the first optical fiber ribbon layer to the N-th optical fiber in the second optical fiber ribbon layer are disposed in a same position in the length direction.

In re claim 4, as seen in Figures 2(A)-(B) of Sumitomo, each of the first optical fiber ribbon layer and the second optical fiber ribbon layer is configured with N optical fibers, and the interlayer connection parts (2) that connect the first optical fiber in the first optical fiber ribbon layer to the first optical fiber in the second optical fiber ribbon layer and the interlayer connection parts (2) that connect the N-th optical fiber in the first optical fiber ribbon layer to the N-th optical fiber in the second optical fiber ribbon layer are disposed in different positions from each other in the length direction.

In re claim 8, as seen Figures 1-2 of Sumitomo, in-layer connection parts (2) shown in Figures 1(D), 2(C), and 2(E) that intermittently connect the optical fibers of the first optical fiber ribbon layer or the second optical fiber ribbon layer are not disposed in a section in which the interlayer connection parts (2) of the optical fibers are disposed.

In re claim 15, the particular limitations are apparent in view of Figures 3(A)-(C) of Sumitomo. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 6, 9, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumitomo as applied to claim 1 above .
In re claim 5, Sumitomo only differs in that he does not teach P1 is an interval in which in-layer connection parts that each intermittently connects the optical fibers (1) of the first optical fiber ribbon layer or the second optical fiber ribbon layer are aligned in the length direction, P2 is an interval in which the interlayer connection parts (2) are aligned in the length direction, and P2 is longer than P1. However, it would have easily apparent to one of ordinary skill that in order to make it easier to separate the first ribbon layer from the second ribbon layer of Sumitomo, it would have been desirable to make the interval P2 longer than P1, i.e., providing fewer interlayer connection parts (2) would in turn require less effort to separate the ribbon layers from each other . Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 5 in view of Sumitomo.

In re claim 6, Sumitomo only differs in that he does not teach A1 is a length in the length direction of an in-layer connection part (2) that intermittently connects the optical fibers (1) of the first optical fiber ribbon layer or the second optical fiber ribbon layer, A2 is a length in the length direction of the interlayer connection part (2), and A2 is shorter than A1.  However, it would have been easily apparent to one of ordinary skill that in order to make it easier to separate different columns of fibers (1) in the optical fiber unit (10) of Sumitomo, it would have been desirable to make A2 shorter than A1, i.e., providing shorter in-layer connection parts (2) would in turn require less effort to separate different fiber columns from each other . Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 6 in view of Sumitomo.

In re claim 9, Sumitomo only differs in that he does not teach a third optical fiber ribbon layer that intermittently connects a third plurality of optical fibers (1).  However, it would have been easily apparent to one of ordinary skill that in order to provide an additional row of the optical fibers (1) of Sumitomo, it would have been desirable to connect a third plurality of optical fibers (1) to the optical fiber unit (10). Since Sumitomo already disclosed how to intermittently connect optical fibers (1) and optical fibers ribbon layers using connecting parts (2), it would have merely required duplicating his optical fiber ribbon layer and connecting parts (2) and connecting the duplicated ribbon layer to his fiber unit (10), thereby obtaining the invention specified by claim 9. Such a modification would have been desirable in order to provide additional fibers (1) to his optical fiber unit (10). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 9 in view of Sumitomo.

In re claim 10, as seen in Figures 1-2, Sumitomo discloses first interlayer connection parts (2) that intermittently connect the first optical fiber ribbon layer and the second optical fiber ribbon layer in the length direction.  In order to add the third fiber ribbon layer mentioned with respect to claim 9, it would have been obvious to add second interlayer connection parts (2) that intermittently connect the second optical fiber ribbon layer and the third optical fiber ribbon layer in the length direction and disposed in different positions from each of the first interlayer connection parts (2) in the length direction since there would have only been a finite number of positions to locate the second interlayer connection parts (2).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 10 in view of Sumitomo.

In re claim 16, as seen in Figures 1-2, Sumitomo discloses first interlayer connection parts (2) that intermittently connect the first optical fiber ribbon layer and the second optical fiber ribbon layer in the length direction and interlayer connection parts (2) that intermittently connect the second optical fiber ribbon layer and the third optical fiber ribbon layer in the length direction are formed in a same position in the length direction.  In order to add the third fiber ribbon layer mentioned with respect to claim 9, it would have been obvious to add second interlayer connection parts (2) that intermittently connect the second optical fiber ribbon layer and the third optical fiber ribbon layer in the length direction and disposed in a same position as the first interlayer connection parts (2) in the length direction since there would have only been a finite number of positions to locate the second interlayer connection parts (2) in Sumitomo.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 16 in view of Sumitomo.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 7, the primary reason for indicating allowable subject matter is the inclusion of the interlayer connection parts are disposed on a layer of a connection agent constituting in-layer connection parts that intermittently connect the optical fibers of the first optical fiber ribbon layer or the second optical fiber ribbon layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        



or
August 13, 2022